 LE ROI COMPANY309Having duly considered the matter,the Board2 makes thefollowing disposition of the challenged ballots,the void ballot,and the objections to the election:(1) As no exceptions were filed to the hearing officer'sreport,we adopt his recommendation for overruling thechallenges to all seven challenged ballots.(2) During the counting of the ballots,the Board agent incharge of the election ruled as void a ballot with an "X" andthe letters"NO" in the "neither"box.The Board agentbelieved that the markings constituted an identifying mark.TheRegionalDirector recommended upholding the Boardagent's action.The Employer excepted to the Regional Direc-tor's recommendation.In previous cases, the Board has ruledvalidballotsmarked like that of the voided ballot in thiscase.3 Accordingly,we overrule the Regional Director andshall direct that the voided ballot be counted as a "neither"vote.(3) No exceptions were filed to the Regional Director'srecommendation for overruling the Intervenor'sobjectionsto the election.In accordance with his recommendation, theyare hereby overruled.[The Board directed that the Regional Director for theSeventeenth Region shall, within ten (10) days from the dateof this Direction, open and count these ballots and serveupon the parties a supplemental tally of ballots, includingtherein the count of these ballots, and the void ballot countedas a "neither"vote.]2 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three- member panel [Members Houston, Murdock, and Peter -son]3Marshall,Meadows & Stewart, Inc., 59 NLRB 1286; Van Raalte Company, Inc., 49 NLRB985LE ROI COMPANYandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT AND AGRICULTURAL IMPLE-MENT WORKERS OF AMERICA, CIO, Petitioner. Case No.13-RC-2211. June 2, 1953SECOND SUPPLEMENTAL DECISION AND ORDEROn January 14, 1953, pursuant to the Board's SupplementalDecision and Orders and a Direction of Second Elections datedDecember 15, 1952, elections were conducted, under thedirection and supervision of the Regional Director, by secretballot,among the employees of the Employer in the votinggroups found appropriate in the Board's Decision and Direc-tion of Elections of February 18, 1952,2 to determine whether1101 NLRB 55.2 98 NLRB No 24105 NLRB No. 41. 310DECISIONSOF NATIONAL LABOR RELATIONS BOARDor not the said employees desired the Petitioner to representthem in a single unit or in separate units.Upon the conclusion of the elections, tallies of ballotswere issued and served upon the parties hereto in accordancewith the Rules and Regulations of the Board. The tallies showthatof approximately 154 eligible voters in voting group(a),3 63 voted for the Petitioner, 90 voted against it, and 1ballotwas challenged; that of the 5 eligible voters in votinggroup (b),4 no ballots were cast in favor of proposition 11 orproposition 2,6 whereas 2 ballots were cast against bothpropositions. On January 16, 1953, the Petitioner filed objectionsto the elections.On April 8, 1953, after investigating the objections, theRegional Director issued his report on objections, in which herecommended that Objection No. 2 be sustained, that theelections be set aside and new elections be directed, and thatthe remaining objections be overruled. Because the challengeswere not sufficient in number to affect the elections, theRegional Director made no report concerning the challenges.The Employer filed exceptions to the Regional Director'sreport.The Board' has considered the Regional Director's reporton objections and the exceptions filed by the Employer and,like the Regional Director, finds merit in the Petitioner'sObjection No. 2, which alleged that the Employer interferedwith the free choice of the employees voting in the electionsby granting wage increases immediately prior to the dateof the elections. The Regional Director's findings, insofaras here pertinent,are as follows:On May 16, 1952, a petition for an increase in wages for theproduction employees was filed with the Wage StabilizationBoard. On June 3, 1952, the Employer filed a petition withtheWage Stabilization Board for an increase in wages for itsoffice employees. In a letter dated December 22, 1953, theWage Stabilization Board approved both of these petitions,effective December 19, 1952. The increases to both the officeand the production employees amounted to approximately 4cents per hour and both increases were retroactive to October19, 1952. The increase for the office employees was announcedby the Employer on January 9, 1953, and was reflected in the3 This voting group was composed of all office clerical employees at the Employer's Mil-waukee, Wisconsin, plant, excluding all employees listed in Schedule A attached to the Decisionand Direction of Elections, nurses, production and maintenance employees, methods engineers,executives, and supervisors as defined in the Act.4This group was composed of all nurses in the medical department at the Employer's Mil-waukee, Wisconsin, plant, excluding supervisors as defined in the Act.SThis proposition was to determine whether the employees in voting group (b) desired to beincluded in a unit with the employees of voting group (a) for the purposes of collective bargain-ing6 This proposition was to determine whether the employees in voting group (b) desired tobe represented for purposes of collective bargaining by the Petitioner.7 Pursuant to the provisions of Section 3 (b) of the Act, the Board has delegated its powersin connection with this case to a three-member panel [Members Murdock, Styles, and Peter-son]. CHARLES E. DABOLL, JR.311paycheck to the office employees of the same date. TheRegional Director concluded that the timing of the increasewas designed by the Employer to influence the outcome of theelections. The Regional Director therefore recommended thatthe elections be set aside.The Employer contends that the increase was granted onJanuary 9 because it was the first regular payday after itreceived notice of approval of the increase by the WageStabilization Board. However, nothing in the Wage StabilizationBoard ruling required that the Employer give the increaseon that date, or precluded the Employer from waiting a fewmore days until after the election before granting the in-crease. In granting the increase despite the imminence of theelections, the Employer repeated essentially the same conductwhich impelled the Board to set aside the prior elections ofMarch 13, 1952. Those elections were set aside because theEmployer only 10 days before the elections granted anincrease to about one-third of the eligible voters. The Boardsaid:"No reason appears why the Employer could not havepostponed this March 3, 1952, increase until after the election.In view of the foregoing, we find that the purpose of the grant-ingof this increase in wages, particularly in view of itstiming, was to influence the results of the elections; and thatthe granting of such increase interfered with the elections." "For similar reasons, we find that the January 9, 1953,increase interfered with the elections of January 14.We, accordingly, sustain Objection No. 2 filed by thePetitioner to the conduct of the elections. We shall, therefore,set asidethe elections of January 14, 1953, and direct newelectionsat such time as the Regional Director advises theBoard that the circumstances permit a free choice amongthe employees herein concerned.[The Boardset aside the elections.]e 101 NLRB 55.CHARLES E. DABOLL, JR.andCLARENCE B. SELLSOPERATIVE PLASTERERS'AND CEMENT MASONS' INTER-NATIONALASSOCIATION,AFL, LOCALUNION797 andCLARENCE B. SELLS. Cases Nos. 20-CA-707and20-CB-244. June 3, 1953DECISION AND ORDEROn March 31, 1953, TrialExaminerDavid F. Doyle issuedhis IntermediateReport in the above-entitled proceeding,finding that the Respondents had engaged in and were engagingincertain unfair labor practices,and recommending thatthey cease and desist therefrom and take certain affirmativeaction, as set forth in thecopy of theIntermediate Report105 NLRB No. 44.291555 0 - 54 - 21